Citation Nr: 0606046	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2005 the Board remanded the case for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

In the Board's remand of June 2005 the Board requested the RO 
to obtain medical treatment records from the Dallas VA 
Medical Center from 1979 to 1998 and from October 2003 to the 
present.  The file contains the treatment records of October 
2003 to the present.  However, no records from 1979 to 1998 
are of record and there is no indication that the RO 
requested those records.  



Accordingly, the case is REMANDED for the following action:

The RO should obtain and incorporate into 
the claims folder all records of skin 
treatment the veteran received from 
Dallas, Texas VA Medical Center from 1979 
to 1998.  If no records are available, the 
RO should state so for the record.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


